987 So.2d 1291 (2008)
Fred LEE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-2294.
District Court of Appeal of Florida, First District.
August 21, 2008.
Fred Lee, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Fred Douglas Lee, Jr., is hereby granted belated appeal from the order dated January 22, 2008 denying postconviction relief in the Circuit Court for Escambia County case number 2004 CF 000700. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
BROWNING, C.J., PADOVANO and POLSTON, JJ., concur.